Order of disposition, Family Court, New York County (Clark Richardson, J.), entered on or about May 8, 1998, which adjudicated appellant a juvenile delinquent, upon her admission that she committed a designated felony act which, if committed by an adult, would constitute the crime of robbery in the first degree, and ordered restrictive placement with the Office of Children and Family Services for an initial period of 3 years, unanimously affirmed, without costs.
The court properly exercised its discretion in ordering restrictive placement based upon its determination that the needs and best interests of appellant and the safety of the community mandated placement given the seriousness of the crime as well as appellant’s predatory tendencies (see, Family Ct Act §353.5 [1], [2]; Matter of Manuel R., 89 NY2d 1043, 1045). Concur — Rosenberger, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.